Case 4:17-cv-11260-TGB-RSW ECF No. 106-1 filed 12/17/19     PageID.10369   Page 1 of 1



                               INDEX OF EXHIBITS



 Exhibit A     Deposition of Plaintiff DeSheila Howlett


 Exhibit B     Plaintiffs Supplemental Responses to Defendants' First Set of
               Interrogatories and Requests for Production ofDocuments dated
               8/31/2018



 Exhibit C Plaintiffs Responses to Defendants City of Warren, Green, Gardner,
           Johnson, McLane, Khan, Ross, Barnhill, Houtos, and Taylor's First
           Set of Interrogatories andRequest for Production of Documents dated
               9/12/2017




  01045281-1
